April 8 2014


                                          DA 13-0842

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2014 MT 95N



PETER ROTHING,

               Plaintiff and Appellant,

         v.

GALLATIN COUNTY and its agents,
MARTY LAMBERT, JOE SKINNER,
STEVE WHITE and BILL MURDOCK,

               Defendants and Appellees.


APPEAL FROM:           District Court of the Eighteenth Judicial District,
                       In and For the County of Gallatin, Cause No. DV-13-490B
                       Honorable Mike Salvagni, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Peter Rothing, self-represented; Belgrade, Montana

                For Appellee:

                       Steven R. Milch; Crowley Fleck PLLP; Billings, Montana



                                                    Submitted on Briefs: March 26, 2014
                                                               Decided: April 8, 2014


Filed:

                       __________________________________________
                                         Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     On July 17, 2013, Rothing brought this action against Gallatin County asserting

claims arising out of the County’s adoption or implementation of a floodplain regulation

ordinance. After briefing, the District Court granted the County defendants’ motion to

dismiss in an order dated December 5, 2013, and Rothing appeals. We affirm.

¶3     The District Court concluded that Rothing’s claims arose from County actions that

had been the subject of a prior Rothing suit against the County. The District Court

dismissed that prior suit and this Court affirmed. Rothing v. Gallatin County, 2014 MT
36N. The District Court determined that established principles of claim preclusion bar

Rothing from re-litigating this action.

¶4     The County defendants conclusively demonstrated that the disposition of

Rothing’s prior suit precluded his attempt to re-litigate the issues here. The District

Court properly applied settled Montana law and correctly dismissed this action.

¶5     We have determined to decide this case pursuant to Section I, Paragraph 3(d) of

our Internal Operating Rules, which provides for memorandum opinions. The issues in




                                            2
this case are legal and are controlled by settled Montana law, which the District Court

correctly interpreted.

¶6     Affirmed.


                                              /S/ MIKE McGRATH


We concur:


/S/ MICHAEL E WHEAT
/S/ PATRICIA COTTER
/S/ BETH BAKER
/S/ JIM RICE




                                          3